Citation Nr: 1616001	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  11-26 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating for posttraumatic stress disorder (PTSD) greater than 30 percent prior to October 18, 2013, and greater than 70 percent from October 18, 2013. 


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel











INTRODUCTION

The Veteran served on active duty from July 1985 to September 1989, August 1990 to May 1991, and March 2003 to August 2003.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System have been reviewed.

In December 2014, the Board remanded the case for further development, and the case is again before the Board for further appellate proceedings. 

The Board notes that the matter of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability has been resolved.  See June 2015 rating decision (granting entitlement to TDIU effective from July 12, 2014, the day after the Veteran's removal from his full-time employment); July 2014 VA notice of removal (removing the Veteran from his full-time employment effective on July 11, 2014).  

In September 2015, the Veteran submitted a statement that his wife and children left him earlier that same month.  The Veteran argued in the September 2015 statement that his disability warrants a 100 percent rating, and the Board notes that the Veteran's wife and children leaving him in September 2015 demonstrates a change in the Veteran's disability picture as compared to the appeal period prior to September 2015.  This September 2015 Veteran statement is additional relevant evidence received by VA prior to certification of the appeal to the Board and, as discussed in the remand below, should be considered in the first instance by the Agency of Original Jurisdiction (AOJ).  For these reasons, and because the Board finds that the evidence is sufficient to evaluate the Veteran's disability prior to September 2015, the Board concludes that it is also appropriate to remand the issue of entitlement to an increased compensation for PTSD from September 2015 as discussed in the decision and remand below.  See generally Tyrues v. Shinseki, 631 F.3d 1380 (Fed. Cir. 2011), aff'd in part, Tyrues v. Shinseki, 732 F.3d 1351 (Fed. Cir. 2013). 

The issue of entitlement to a disability rating for PTSD greater than 70 percent from September 1, 2015 is addressed in the REMAND portion of the decision below and is REMANDED to AOJ. 


FINDINGS OF FACT

1.  Prior to June 9, 2010, the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; irritability; hypervigilance; chronic sleep impairment with nightmares; intrusive thoughts; and subjective memory loss; it was not manifested by occupational and social impairment with reduced reliability and productivity.  

2.  From June 9, 2010 to August 31, 2015, the Veteran's service-connected PTSD has been manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood due to such symptoms as:  hypervigilance; chronic sleep impairment; exaggerated startle response; difficulty concentrating; memory loss (e.g., difficulty remembering to perform tasks); chronic anxiety with panic attacks more than once per week; one report of suicidal ideation; speech intermittently illogical, obscure, or irrelevant; impaired impulse control (such as unprovoked irritability and insubordination); difficulty in adapting to stressful circumstances (including work or a work-like setting); and, inability to establish and maintain effective relationships; it has not been manifested by total occupational and social impairment.  



CONCLUSIONS OF LAW

1.  Prior to June 9, 2010, the criteria for a disability rating greater than 30 percent have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).

2.  From June 9, 2010 to October 17, 2013, the criteria for an increased disability rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).

3.  From October 18, 2013 to August 31, 2015, the criteria for a disability rating greater than 70 percent for PTSD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Prior Remand

In December 2014, the Board remanded the case and directed the AOJ to undertake any additional development it determines to be warranted with respect to the claim for increased compensation for PTSD.  The AOJ did so and readjudicated the issue on appeal in a June 2015 supplemental statement of the case.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326 (2015).  

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also notify the Veteran of how VA determines the effective date and disability rating.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was provided pre-adjudication notice in February 2010 regarding how to substantiate the claim for increased rating for PTSD.  The Veteran was also told how VA would assist him in obtaining additional relevant evidence and how VA determines the effective date and disability rating.  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

Further, the Veteran has been afforded VA psychiatric examinations in February 2010 and in October 2013.  The examiners each conducted an examination and provided sufficient information regarding the Veteran's psychological manifestations such that the Board can render an informed determination.  The Board finds that the VA psychiatric examinations in conjunction with the other evidence of record are adequate for rating purposes.   VA has satisfied its duty to assist. 

Rating Principles

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

Evaluation for PTSD

The Veteran's service-connected PTSD is currently rated as 30 percent disabling prior to October 18, 2013, and as 70 percent disabling from October 18, 2013 under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (PTSD).  The Veteran contends that these ratings do not accurately depict the severity of his disability, that his PTSD has gotten worse, and that his PTSD should be rated as either 70 percent or 100 percent disabling for the entire appeal period.  See August 2010 notice of disagreement; January 2010 claim.

The General Rating Formula for Mental Disorders provides that mental disorders are to be rated under 38 C.F.R. § 4.130 as follows:

30 percent disabled for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

50 percent disabled for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened effect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

70 percent disabled for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

100 percent disabled for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name. 

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.   The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

A Global Assessment of Functioning (GAF) score can indicate the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  However, disability ratings are not assigned based solely on GAF scores.  See 38 C.F.R. § 4.130.  

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

The Veteran is competent to report his psychiatric symptoms, and the Board finds these reports as to his symptoms are credible.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  The Veteran's PTSD is currently rated under DC 9411.  Any psychiatric disorder is rated under the General Rating Formula for Mental Disorders, and the criteria under this formula shall be considered no matter what diagnostic code is assigned.  Because DC 9411 contemplates the Veteran's service-connected diagnosis of PTSD and his psychiatric symptoms, the Board concludes that the Veteran is appropriately rated under DC 9411.

For the reasons discussed below, the Board finds that a 30 percent rating is appropriately assigned prior to June 9, 2010, but that from June 9, 2010 to August 31, 2015, the evidence shows that a 70 percent rating is warranted.  Thus, the Board is denying an increased rating for the period prior to June 9, 2010, partially granting an increased rating for the period from June 9, 2010 to October 17, 2013, and denying an increased rating for the period from October 18, 2013 to August 31, 2015.  Thus, the Board finds that the below discussed staged rating periods are warranted, and the staged ratings assigned by the RO are not appropriate.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Prior to June 9, 2010, the evidence of record shows that the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; irritability; hypervigilance; chronic sleep impairment with nightmares; intrusive thoughts; and subjective memory loss.  See February 2010 VA examination; private treatment records dating from January 2009 to March 2010 From Dr. H. J. 

During this period, the Veteran is shown to be generally functionally satisfactorily, in that the evidence shows that the Veteran dresses himself, feeds himself, attends to his own toilet needs, and does chores around the house.  See February 2010 VA examination.  The evidence also shows that the Veteran is pleasant, cooperative, and that his conversation is within normal limits.  See February 2010 VA examination.  Further, though the Board acknowledges the Veteran's report that he has trouble with his memory, the objective medical evidence during this period shows that the Veteran's memory both remote and recent appears to be "adequate."  See February 2010 VA examination.  

The Board, however, finds that the preponderance of the evidence is against a finding that the Veteran has psychiatric symptoms that are of a severity, frequency, and duration so as to cause occupational and social impairment with reduced reliability and productivity.  A veteran may only qualify for a 50 percent disability rating for psychiatric disorder under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment, namely occupational and social impairment with reduced reliability and productivity, during this period.  Id.  

The Board finds that the evidence does not show that the Veteran's PTSD symptoms are of a severity, frequency, and duration so as to meet or approximate occupational and social impairment with reduced reliability and productivity during the period prior to June 9, 2010.  

During this period, for example, symptoms such as circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impaired judgment; and, impaired abstract thinking are not shown.  See e.g., February 2010 VA examination (showing that Veteran answers questions and volunteers some information; noting no lucid dissociations or flight of ideas; noting adequate insight and judgement). 

The Board acknowledges that there is medical evidence of "dull" and "constricted" effect during this period.  See e.g., January 2010 private treatment record from Dr. H. J.  Thus, flattened effect is shown.

The Board also acknowledges that during this period, the Veteran reported "mood swings," having trouble controlling his temper, and that his mood swings and frustration has negatively affected his relationship with his wife. See January 2010 private treatment record from Dr. H. J.; February 2010 VA examination (noting that the Veteran is irritable); March 2010 private treatment record from Dr. H. J. (Veteran said wife is distanced from him).  The Board also acknowledges that the Veteran reported that he has no friends and participates in no social activities.  See e.g., February 2010 VA examination.  Based on this evidence, the Board finds that the symptoms of disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships are shown. 

However, despite these above mentioned symptoms of flattened effect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, the evidence shows that the Veteran reported being close with his children during this period.  See February 2010 VA examination.  Further, despite the Veteran's anxiety and irritability, the Veteran is noted as being cooperative and conversational.  Id.  Further, during this time, the Veteran was employed full-time, and though the Veteran reports being anxious and stressed at work in the later part of this period, the evidence does not indicate that the Veteran's symptoms caused reduced reliability and productivity at work during this period.  See e.g., January 2010 and March 2010 private treatment records from Dr. H. J. (Veteran reported that things at work are good and that he is still working though he feels pressure at work).  Further, the Veteran reported that he does chores around the house, and there was no indication that his symptoms impair his ability to do so.  See February 2010 VA examination.  

The Board also notes that during this period, the Veteran's GAF score of record does not support a finding that the Veteran's overall disability picture is consistent with a rating greater than 30 percent during this period.  The Veteran's GAF score of 53 during this period reflects moderate symptoms (e.g., flat affect) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers or co-workers).  See February 2010 VA examination.  However, this GAF score alone does not reflect occupational and social  impairment with reduced reliability and productivity, and for the reasons discussed above, and based on the frequency, duration, and severity of the Veteran's symptoms during this period, the evidence of record does not show occupational and social impairment with reduced reliability and productivity. 

Based on the above evidence, the Board finds that the Veteran's symptoms of PTSD are not of a severity, frequency, and duration so as to result in occupational and social impairment with reduced reliability and productivity during this period, and therefore the criteria for the level of impairment provided for a 50 percent rating in the rating schedule during this period are not met or approximated.  For these reasons, a disability rating greater than 30 percent for PTSD is not warranted prior to June 9, 2010.  38 C.F.R. § 4.7.

From June 9, 2010 (the date of a private treatment record from Dr. H. J.) to August 31, 2015, the evidence shows that the Veteran's PTSD increased in severity.  During this period, the Veteran's service-connected PTSD is manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood due to such symptoms as:  hypervigilance; chronic sleep impairment; exaggerated startle response; difficulty concentrating; memory loss (e.g., difficulty remembering to perform tasks); chronic anxiety with panic attacks more than once per week; one report of suicidal ideation; speech intermittently illogical, obscure, or irrelevant; impaired impulse control (such as unprovoked irritability and insubordination); difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See e.g., private treatment records from Dr. H. J. from June 2010 to June 2014; October 2011 statement from M. P. (reporting observing Veteran's startle response); October 2013 VA examination (noting suicidal ideation).

The evidence of record during this period shows deficiencies due to symptoms in the area of work, in that the Veteran's symptoms of memory loss, unprovoked irritability and insubordination, inability to maintain relationships with his supervisors and co-workers, and difficulty adapting to stress at work have caused him to receive recurrent admonishments from his employer during this period.  See e.g., June 2010 private treatment record from Dr. H. J (Veteran reported that his boss told him that he "cannot keep anything in his mind" and that this frustrates his boss); December 16, 2010 VA employer Memorandum reporting Veteran's failure to follow instructions; January 7, 2011 VA employer Memorandum reporting Veteran's insubordination and corresponding February 2011 VA employer admonishment for Veteran's disrespectful conduct towards a supervisor; April 2011 VA employer Memorandum reporting Veteran's insubordination and failure to follow a direct order and corresponding May 2011 proposal to suspend the Veteran from work for 10 days; May 2011 private treatment record from Dr. H. J. (Veteran reported that he was suspended for 10 days form work and that he was afraid of being fired and reported that he didn't call the code on time and that he has been feeling forgetful); April 2012 decision to suspend Veteran for 14 days from employment for use of obscene language and unprofessional conduct; August 2012 decision to suspend Veteran for 14 days from employment due to failure to follow orders, disrespectful email communication to a supervisor, conduct unbecoming a supervisor, and unreasonable delay in completing assigned work.  

Deficiency in the area of mood is shown during this period, in that the Veteran has angry outbursts and irritability with others, increasing panic attacks, and chronic depression and anxiety.  See e.g., private treatment records from Dr. H. J. from June 2010 to June 2014; October 2013 VA examination.  Deficiency in the area of family relations is shown, in that the Veteran and his wife's relationship is distanced, and the Veteran and his children's relationship is strained, due to the Veteran's symptoms such as unprovoked anger, irritability, and anxiety.  See e.g., private treatment records from Dr. H. J. dated in June 2010 (Veteran reported that his wife has threatened to leave him due to his mood swings; that his kids do not trust him); dated in May 2011 (Veteran reported that he and his wife do not have sex and are growing apart); dated in January 2012 (Veteran reported that his wife has moved out of the bedroom due to frustration with his unpredictable behavior); dated in September 2012 (Veteran reported minimum interaction with friends and family); dated in March 2014 (Veteran reported that his children are scared of him).

The Board, however, finds that the preponderance of the evidence is against a finding that the Veteran has psychiatric symptoms that are of a severity, frequency, and duration so as to cause total occupational and social impairment.  A veteran may only qualify for 100 percent disability rating for psychiatric disorder under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment, namely total occupational and social impairment, during this period.  Id.  

Here, for example, during the appeal period, symptoms such as gross impairment of thought processes or communications; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or name, or symptoms of a similar severity are not shown.  See e.g., June 2010 private treatment record by Dr. H. J.  (showing thought processes within normal limits); private treatment records from Dr. H. J. from June 2010 to June 2014 (showing no psychosis or delusion); May 2013 private treatment record by Dr. H. J. (showing that Veteran started yelling and shouting at work and felt like he could not control anger, but indicating no physical violence during this outburst); May 2013 VA social work note (noting speech, thought processes within normal limits; noting no hallucinations or delusions; judgement intact; cognition appropriate to conversation; good attention and concentration; memory good); August 2013 VA social work note (Veteran denied thoughts of self-harm or violent ideation and was confident in ability to maintain composure); October 2013 VA social work note (noting that Veteran's speech was normal, linear, logical, and goal-directed; noting that Veteran was oriented x 4; noting insight fair and judgment intact); October 2013 VA examination (Veteran reported homicidal ideation towards his coworkers and supervisors although he denies any plans to harm them).   

The Board acknowledges that during this period, the Veteran's symptoms have caused deficiencies in family relations, that he has reported no friends or hobbies, and that his symptoms have caused him to be removed from his employment.  However, the Board finds that these symptoms were considered in granting the 70 percent evaluation.  The Board also notes that the Veteran has been granted entitlement to TDIU from the date he was removed from his employment.  See June 2015 rating decision; July 2014 VA notice of removal (removing the Veteran from his full-time employment effective on July 11, 2014).  

The evidence does not show that the Veteran's PTSD symptoms are of a severity, frequency, and duration so as to meet or approximate total social and occupational impairment during this period.  

Though the evidence shows that the Veteran does have deficiencies in the area of work, he is still capable of managing his own financial affairs, to include managing his own VA benefits claim on appeal without a representative.  See e.g., October 2013 VA examination; October 2013 private medical evaluation for FMLA purposes (though Veteran is noted as easily overwhelmed and easily frustrated, his private treating psychiatrist noted that he is still able to manage and perform his job during this period).

Further, though the Veteran is socially isolated, he still retains at least some ability to socially function.  In this regard, the evidence shows that even when stressed, the Veteran presents as neatly groomed.  See e.g., October 2013 VA social work note.  The Veteran is noted as being cooperative with his providers.  See e.g., June 2010 and February 2011 private treatment records by Dr. H. J. (showing that the Veteran is cooperative); May 2013 VA social work note (noting that Veteran is pleasant and cooperative); March 2014 private treatment record from Dr. H. J. (noting that Veteran was cooperative and generally able to relate to provider).  Further, the evidence shows that the Veteran retains some ability to control his behavior when angered.  See e.g., May 2013 VA social work note (Veteran reported that he started to get angry, but he did not curse or say a word and just walked out; Veteran then presented to social worker for assistance).  The Board finds it very significant that even without the assistance of a representative during the entire appeal period, the Veteran is able to present articulate, coherent, and logical arguments in support of his appeal and has been able to navigate the appeals process without the assistance of a representative. 

Based on this evidence, the Board finds that the Veteran's symptoms of PTSD are not of a severity, frequency, and duration so as to result in total social and occupational impairment during this period.  

The Board also notes that during this period, the Veteran's GAF scores do not support a finding that the Veteran's overall disability picture is consistent with a rating greater than 70 percent.  The Veterans lowest GAF score shown in the medical evidence during this period is 45.  See March 2014 private treatment record from Dr. H. J.; October 2013 VA examination.  Also, the Veteran reports that he was given a GAF score of 40 by Dr. H. J and that Dr. H. J. told him that his PTSD causes "major impairment."  See August 2010 notice of disagreement.  Though the Board finds no report by Dr. H. J. of a GAF score of 40 in the private treatment records from Dr. H. J. dating during the appeal period, the Veteran is competent to report a contemporaneous medical opinion.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  A score of 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  This GAF score reflects the level of impairment contemplated by a 70 percent rating.  Further, the Veteran's GAF scores alone do not reflect total impairment in social and occupational functioning, and for the reasons discussed above, the evidence of record does not show total social and occupational impairment. 

Thus, the Board finds that the preponderance of the evidence is against finding that the Veteran has symptoms of such severity, frequency, and duration so as to approximate the level of impairment provided for a 100 percent rating in the rating schedule during this period.  For these reasons, the criteria for an increased rating of 70 percent, but no higher, have been met for the period from June 9, 2010 to October 17, 2013, and a disability rating greater than 70 percent for PTSD is not warranted from October 18, 2013 to August 31, 2015.  38 C.F.R. § 4.7.

The Board acknowledges the Veteran's argument that Dr. H. J. found that the Veteran's PTSD symptoms caused "major impairment."  See August 2010 notice of disagreement.  The Veteran is competent to report a contemporaneous medical opinion.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  However, for the above reasons, and on review of the private treatment records from Dr. H. J. dating during the two staged periods, the Board does not find that the Dr. H. J.'s medical findings regarding the Veteran's disability support a finding that the Veteran's symptoms are of a severity, frequency, and duration so as to result in occupational and social impairment with reduced reliability and productivity prior to June 9, 2010, or in total occupational and social impairment from June 9, 2010 to August 31, 2015.  

The Board also acknowledges that the Veteran referenced a Board decision in another Veteran's case to support his argument that his treating psychiatrist's medical opinion supports his claim for an increased rating.  See August 2010 notice of disagreement.  However, decisions by the Board in other cases are not precedential in this case, and the Board must evaluate the Veteran's PTSD based on the specific facts of this case and on the Veteran's specific medical history.  

At no point during the appeal period have the criteria for rating greater than those discussed above been met or approximated for PTSD.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against a finding that ratings greater than those discussed above are warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).   




Extraschedular Rating

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected PTSD, which is manifested by occupational and social impairment due to such symptoms as: depressed mood; anxiety; irritability; hypervigilance; chronic sleep impairment with nightmares; intrusive thoughts; and subjective memory loss; exaggerated startle response; difficulty concentrating; memory loss (e.g., difficulty remembering to perform tasks); chronic anxiety with panic attacks more than once per week; suicidal ideation; speech intermittently illogical, obscure, or irrelevant; impaired impulse control (such as unprovoked irritability and insubordination); difficulty in adapting to stressful circumstances (including work or a work-like setting); and, inability to establish and maintain effective relationships.  Further, the ratings expressly contemplate psychiatric symptoms that are not listed specifically in the General Rating Formula for Mental Disorders.  In addition, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  

The Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the Veteran's condition fail to capture the service-connected disability experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  However, in this case, there is no evidence or lay allegation of additional symptoms or disabilities that have not been attributed to a specific service-connected condition.  The Veteran is evaluated for PTSD, rated as 30 percent prior to June 9, 2010, and 70 percent from June 9, 2010; left knee instability, rated as 20 percent disabling from January 13, 2010; left knee arthritis, rated as 10 percent disabling from January 13, 2010; and, right knee instability, rated as 20 percent disabling from January 13, 2010.  The Veteran has at no time during the period under consideration indicated that he believes that the schedular criteria for these disabilities do not adequately describe or reflect his symptomatology.  Further, the Veteran has at no point during the current appeal indicated that his service-connected PTSD results in further disability when looked at in combination with any other service-connected disabilities.  

	
ORDER

Prior to June 9, 2010, entitlement to a disability rating greater than 30 percent is denied. 

From June 9, 2010 to October 17, 2013, entitlement to an increased disability rating of 70 percent, but no higher, for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.  
 
From October 18, 2013 to August 31, 2015, entitlement to a disability rating greater than 70 percent for PTSD is denied. 

REMAND

Prior to certification of the appeal to the Board, the Veteran submitted a September 2015 statement in which he stated that earlier that same month his wife and children left him.  The AOJ has not reviewed and considered this September 2015 statement.  See generally June 2015 supplemental statement of the case.  The Board also notes that the AOJ has not considered a VA counseling record pertaining to the Veteran's participation in a VA Vocational Rehabilitation program that is dated in September 2015.  Because this evidence is additional evidence that is relevant to the issue of entitlement to increased compensation for PTSD from September 1, 2015, remand of this issue is warranted for the AOJ to review this evidence and issue a supplemental statement of the case.  See 38 C.F.R. §§ 19.31, 19.37(a) (2015).  

Furthermore, the Veteran applied for VA Vocational Rehabilitation benefits and participated in VA Vocational Rehabilitation and Employment Services.  See e.g., September 2015 VA Counseling Record.  Enrollment in the same may result in the creation of records relevant to Compensation claims.  Basic eligibility in VA vocational rehabilitation services requires an initial evaluation to determine whether a vocational goal is feasible.  38 C.F.R. §§ 21.40, 21.50-53.  Thus, VA must make reasonable efforts to obtain records pertaining to the Veteran's claim for VA Vocational Rehabilitation benefits. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide information as to any outstanding records regarding the issue on appeal, specifically to include updated treatment records dating from September 2015 to present from Dr. H. J. 

The Veteran should be asked to authorize the release of any outstanding pertinent non-VA medical records.  Attempts should be made to obtain identified records.  All attempts to fulfill this development should be documented in the claims file.  

2. Obtain the Veteran's VA vocational rehabilitation records and any records pertaining to a claim for vocational rehabilitation and associate them with the claims file.  All attempts to obtain these records must be documented in the file.

3. Obtain all outstanding relevant VA treatment records dating from September 2015 to present. 

4. Thereafter, consider all evidence received since the AOJ's last review, readjudicate the issue on appeal, and furnish the Veteran a supplemental statement of the case if the matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


